Title: To Thomas Jefferson from Albert Gallatin, 26 November 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Nover. 26th 1806
                        
                        I enclose sketches from which to make the financial paragraph. You will perceive that there is some
                            difficulty arising 1st. from the contingent remittance of one million, by the Hornet, which according to circumstances may
                            be applied either to the purchase of Florida, or to the Dutch debt due in 1807—2dly. from the reimbursement of 5½ per cent
                            stock which we could not advertise for a shorter period than 1st Jany. next & which will be paid only next month
                            instead of having been paid prior to 30. Septer. last.    I am afraid that the words already provided
                            for as applied to that reimbursement may be cavilled at and had rather
                            speak of it altogether as in retrospect, as proposed in the last sketch. I will thank you however to let me see the
                            paragraph you propose before it is finally adopted.
                        The corresponding paragraph of last year’s message is enclosed for comparison.—
                  Respectfully Your obedt. Sevt.
                        
                            Albert Gallatin
                     
                        
                     Enclosure
                                    
                     Sketch of Financial paragraph of 1806
                     The receipts into the Treasury during the year ending on the 30th day of Septer last have amounted to near fifteen millions of dollars (14,958,300 53/100) which has enabled us to pay after meeting the current demand, including near four millions of interest on the public debt and 2,700,000 dollars of the american duties assumed by the Louisiana treaty, to discharge upwards of three millions of the principal of the public debt. These payments (together with the reimbursement of the five and half per cent stock already provided for and) with the payments which had been made in four years and an half preceding will have extinguished more than twenty three of the principal of the public debt.
                     ____________
                     Facts
                     
                        
                           
                              Balance in Treasury 1 Octer. 1805
                              
                              
                              4,558,664.02
                           
                           
                              
                              Receipts in the year ending 30 Sept. 1806
                              
                              
                              
                           
                           
                              
                              
                              Customs
                              14,212,892.10
                              }
                              
                           
                           
                              
                              
                              Lands
                              595,558.68
                              14,958,300.53
                           
                           
                              
                              
                              Arrears, postage, incidental
                              149,849.75
                              
                           
                           
                              
                              
                              
                              
                              
                              _____________
                           
                           
                              
                              
                              
                              
                              
                              19,516,964.55
                           
                           
                              
                              
                              
                              
                              
                              _____________
                           
                           
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              
                              
                           
                        
                     
                     
                        
                           
                              Expenditures same year
                              
                              
                              
                           
                           
                              Civil list, miscellaneous, foreign intercourse
                              
                              
                              1,517,755.56
                           
                           
                              Military & Indian departments
                              
                              
                              1,038,599.48
                           
                           
                              Naval   do
                              
                              
                              1,767,500.—
                           
                           
                              Claims under Louisiana convention
                              extraoy.
                              
                              2,700,098.52
                           
                           
                              Public debt for. & domest. 
                              interest 3,764,866.34
                              }
                              
                           
                           
                              
                              x principal 3,248,674.88
                              
                                 7,013,541.22
                              
                           
                           
                              
                              
                              
                              14,037,494.78
                           
                           
                              Balance in Treasury 1 Oct. 1806
                              
                              
                              
                                 5,479,469.77
                              
                           
                           
                              
                              
                              
                              19,516,964.55
                           
                        
                     
                     x But observe that one million of this same may by our ministers be applied to the purchase of Florida, in which case an equal sum must be replaced in Holland by the Treasury and there shall have been so much less paid last year on acct. of the principal of the public debt than is here stated. In our accounts the payments will appear as here stated, and the deduction of one million in the accounts of next year. This circumstance will be explained in the report of the Secretary but cannot be satisfactorily stated in a concise paragraph of the message. And we must in that message either take credit for the whole three millions & upwards (as proposed) on acct. of the principal of the debt; or take credit only for upwards of five millions & say that we have paid or remitted one million on acct. of the Florida purchase.
                     The total payment for principal & interest of the debt are upwards of seven millions from which deducting the one million leaves six millions which together with 1,847,500 dollars five & half stock to be paid in Decer. & a small remittance to Holland (both of which are exclusive of the payments properly belonging to the last Quarter of 1806) will make of the annual appropriation of eight millions. The payments will be, as directed by law, of eight millions for each calendar year: but a greater portion than usual falls on the last Quarter of the year 1806, which makes the year ending on 30th Septer. 1806 pay less than the 8 millions.
                     It is proposed to say in the message that, the reimbursement of five & half per cent stock is already provided for, which is true,  we have five millions & half in the Treasury. But if thought more correct, the words between [crotchets] which relate to that reimbursement may be omitted and the words twenty one millions substituted to twenty three. In that case it might be proper to add to the proposed paragraph in substance as followeth—“A further sum of near two millions of dollars will be paid before the close of this year by the Treasury in reimbursement of the principal of the five & half per cent stock. And it is asked from the present flattering appearance of the revenue that we will be [able?] without impinging on the annual approptn of 8 millions of dollars for the public debt, to defray without recurring to any loan, the expence contemplated by the Act &c. (making provision for the Florida purchase)”
                     Which will lead naturally to the paragraph proposing the repeal of the salt tax
                     
                        
                     
                  
                  
               